Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 1 of 68




                          EXHIBIT A
      CaseCounty
Washington 5:20-cv-00069-TKW-MJF
                 OCRS            Document 1-2 Filed 02/27/20 Page 2 of 68 Page I of2



                            Afff




                                                                                                                                          New   Search Hxpand All

          Ca$e Number                     Filed Dat€                  ease Typo                        Statu$                    Contested            Jury Trial
  67201 9CA0001 SOCAAXMX
                                        08116/2019                 Circuit Civil 3-D                   OPEN                         NO                     YFS
     [1   90001 SOCAAXMX]


            Filing Bate'                          De$cripti0n                          Active                    eontestad                   Jud$menl Date
                                            DISCRIMINATION
           0B/1 6/201   I               HIilPLOYMENT/OTHHR
                                                                                       YES                         NO


               Party Namo                                       Party Type                          Attarn6y                                 Sar lD
  RHGISTHR, TIMOTHY ALLEN                      JUDGE
 ARSUHTLO CO$BY, MARIA
                                               PLAINTIFF                                  ELLIS, ADAM JAMES
 GARCIA         Search This Partv                                                                                            35628

 MHM HEALTH PROFE$$IONAL$
                                               DEFENDANT
 LLC D  Search This Party                                                                 PAGE, CAYLA MCCRFA                 1   003487

   Dockets

                                                                  Page :   1                        ALL
     lmage              Doc #            Acti0n Date                                              De$criptiorl                                             Fages
                  20               Q2t13t?02A                   REQUE$T FOR FIRST INTSRROGATORIES TO DHFENDANT                                        4
                  ,E               42nN2020                     RHQUHST FOR PROOUCTION OF DOCUMHNTS TO DHFENDANT                                      6
                                                                PlaintiffAttorney: Adarn James Hllis A$s;gned to MARTA GARCTA ARGUELLO
                  24               ail13t2A2A
                                                                c0ssY
                                                                NOTICE OF APPHARANCH AND NHSIGNATION OR PRIMARY AND
                                   frzt13t202A                                                                                                        2
                                                                sEcoNDARY EMATL ADDR[S$E$ ADAM@MATTOXLAW.COM
                                                                NOTICE OF SERVICE OF DEFENDANTS REQUEST FOR ADMIS$IONS TO
                  22               a2n2t2a20                                                                                                          2
                                                                PLAINTIFF MARIA GARCIA ARGUHLLO COSBY
                                                                PLAINTIFF'S RE$PON$[ TO DEFENDANT'S FIRST REQUg$T FOR
                  21               01t29/2420                                                                                                         7
                                                                PRODUCTION

                  1n                                            NOTICH OF SHRVING OF PLAINTIFF'S VHRIFIEP ANSWHRS TO
                                   01t2st2Q20
                                                                DEFTNDANT'$ FIRST $ET OF INTERROGATORIES
                                                            NOTICE OF SHRVICE OF DHFHNDANTS FIRST SHT OF INTHRROGATORIHS
                  19               11/21ftA19                                                                                                         2
                                                            TO PLAINTIFF MARIA GARCIA ARGUELLO CO$BY
                  1B               1   01281201       I     ORNER GRANTING MOTION TO AFPEAR BY FHONE                                                  2
                  17               14t24t2019               MOTION TO ATTEND HHARING BY THLEPHONE                                                     ?
                  16               1   0/23/201 f,          NOTICH OF HHARING                                                                         2

                                                            Event HEARING scheduled on 116/2020 at 0S15 AM, CH - Judge T|MOTHY
                  15               10t23t2A19
                                                            RHSISTHR presiding.
                  14               1*t07t2019               NOTICH OF RHADINH$S FOR JURY TRIAL                                                        2
                                                            AN$WER/COUNTTR AND AFFIRMATIVE DEFENSE$ TO PLAINTIFFS
                  13               ast2y2a1s                                                                                                          11
                                                            COMPLAINT
                                                            Defendant Attorney: RICHARD C MCCRHA JR Assigned to MHt/l HHALTH
                  10               aw12/2015
                                                            PROFES$IONALS LLC DBA CENTURION OF FLOR
                  1?               0911 11201         I     NOTICH OF APPHARANCE CO.COUNSFL                                                           2
                   tt              0sl1 1/2019              NOTTCH OF AppEARANCH MCCREAR@GTLAW.COM                                                    2
                  (\                                        MOTION FOR EXTTNSION OF TIME TO RESPOND TO PLAINTIFF$
                                   09/1 1/2019                                                                                                        3
                                                            COMPLAINT
                  5                08/1 9120      1   S     Fayment received: $410.00 Receipt Number 19 19004645




https:/iwww.civitekflorida.com/ocrs/applcaseinformation.xhtml?query:W5eJCTngfWU-7... 211712020
 Washington
       CaseCounty
            5:20-cv-00069-TKW-MJF
                  OCRS            Document 1-2 Filed 02/27/20 Page 3 of 68 Page2                                                              of2

         lmage             Ooc #              Action Dats                                          Doscription                        Fages
                                                                                   1


                                        0s/1 9/201       I         Judge: Assigned

                      B                 08i   1   6/2Ct1 I
                                                                   $UMMONS I$SUED FOR MHM HEALTH PROFESSIONALS LLC EMAILHD TO
                                                                  ATTORNHY                                                       I



       ,ti            7                 08/1 61201 I              cQMpLAt NT MARt H@MATTOXLAW.COM                                12

      ,".             6                 0s/1 6/201 I              CIVIL COVHR $HHHT                                              2
                      3                 0811 6120 I    1          Assessment 1 assessed at surn $410.00
                      1                 06i 61201 I
                                              1                   Ca$e 672019CA0001s0CAAXMX      Fited wiih Cterk on 6/1612019


     Judge Assignment History


     Court Events


     Financial Summary


     Reopen History


 For additjoual infomration on specific recortls please contrct d:e L.ler.k ofCourl,




https://www.civitekflorida.com/ocrs/app/caseinformation.xhtml?query=w5eJCTngfwU-7... 211712020
              CaseE-Filed
Filing # 94333719  5:20-cv-00069-TKW-MJF   Document
                          0811612019 10:53:12 PM    1-2 Filed 02/27/20 Page 4 of 68

   FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
  or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
  Court for the purpose of reporting judicial workload data pursuant to section 25.O75, Florida Statutes. (See instructions for
  completion.)


       t.           CASE STYLE
                                         IN THE CIRCUIT COURT OF THE      FOURTEENTH JUDICIAL CIRCUIT,
                                           IN AND FOR      WASHINGTON     COUNTY, FLORIDA




                                                                        Case No
                                                                        Judge:

   Plaintiff
                   vs.

  Defendant


       II.          TYPE OF CASE

                                                                                  n   Non-homestead residentialforeclosure
               E Condominium                                                          $250,00 or more
               n Contracts and indebtedness                                       n   Other real property actions $0 - $50,000
               n Eminent domain                                                   n   Other real property actions $50,001 - $249,999
               n   Auto negligence                                                n   Other real property actions $250,000 or more
               n   Negligence - other
                   n     Business governance
                                                                                  !   Professionalmalpractice
                   !     Business torts
                                                                                        n      Malpractice   - business
                   n     Environmentalffoxictort
                                                                                        X      Malpractice   - medical
                   n    Third party indemnification
                                                                                        n      Malpractice   - other professional
                   n    Construction defect
                                                                                  X   Other
                   n    Mass tort
                                                                                        n      AntitrusVTrade Regulation

                   f,   Negligent security
                                                                                        n      Business Transaction

                   il   Nursing home negligence
                                                                                        n      Circuit Civil - Not Applicable
                   n    Premises liability - commercial
                                                                                        n      Constitutionalchallenge-statuteor
                                                                                               ordinance
                   n    Premises liability - residential
                                                                                        n      Constitutionalchallenge-proposed
               n   Products liability                                                          amendment
               n   Real Property/Mortgage foreclosure                                   n      Corporate Trusts
                   n    Commercial foreclosure $0 - $50,000                             X      Discrimination-employmentorother
                   n    Commercialforeclosure $50,001 - $249,999                        n     lnsurance claims
                   n    Commercial foreclosure $250,000 or more                         tl    lntellectual property
                   n    Homestead residential foreclosure $0 - 50,000                   n     Libel/Slander
                   tl   Homestead residential foreclosure $50,001 -                     n     Shareholder derivative action
                        $249,999
                   n    Homestead residential foreclosure $250,000 or
                                                                                        n     Securities litigation

                        more
                                                                                        n     Trade secrets

                   !    Non-homestead residential foreclosure $0 -
                                                                                        n     Trust litigation
                        $50,000
                   n    Non-homestead residential foreclosure
                        $50,001 - $249,999




               Electronically Filed Washington Case    #   190001S0CAAXMX 08/16/2019 09:53:12PM
                 Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 5 of 68


                                                        COMPLEX BUSINESS COURT

        This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
        Administrative Order. Yes         n   No X


        ilt.       REMEDIES SOUGHT (check all that apply):
                        XMonetary;
                        XNon-monetary declaratory or injunctive relief;
                        XPunitive

        IV         NUMBER oF CAUSES OF ACTION:                (   )
                   (Specify)


                   I
        V.         IS THIS CASE A CLASS ACTION LAWSUIT?
                        n   Yes
                        XNo
                                  I
        vt.        HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                        XNo
                        n   Yes   -   lf "yes" list all related cases by name, case number and court:




        vil.       IS JURY TRIAL DEMANDED IN COMPLAINT?
                        X Yes
                        trNo


I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of JudicialAdministration2.423.

Signature s/ Marie     A   Mattox         FL Bar No.: 739685
             Aftorney or Party                                                    (Bar number, if attorney)

        Marie A        Mattox       0811612019
                   (Type or print name)                                              Date
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 6 of 68




                                                         IN THE CIRCUTT COURT OF THE
                                                         F'OURTEENTH J U D ICLAL CTRCUIT,
                                                         IN ATID FOR WASIIINCTON
                                                         COUNTY, tT,ORIDA

MARIA GARCIA ARGUELLO COSBY,                             CASE NO.: l9-CA-
                                                         FLA BAR NO.:0739685
        Plaintiff,

v

MHM H.EALTfI PROFESSIONALS, LLC
DBA CENTURTON OF.FLORIDA

       I)efendant


                                            coNlPLAINT
       Ptaintiff, MARIA GARCTA ARGUELLO COSBY, hereby sues DefEndant, MHM

HEALTH PROFESSIONAIS, LLC DBA CENI'URION OF FLORIDA, and alleges:

                                    NATURE oF THE ACTION

        l.     This is an action brought under Chapters 760 and 448, Florida Statutes.

       2.      This action involves claims which are, individually, in excess of Fitieen Thousand

Dollars ($15,000.00), exclusive of costs and interest.

                                           TI{E PARTTES

       3.       At all times pertinent hereto, Plaintiff,IVIARIA GARCIA ARGUELLO COSBY,

has been a resident of the State   of Florida and was employed by Defendant. Plaintiffis a member

of a prot€cted class due to her Narional Origin and she was retaliated against after reporting

Defendant' s unlawfu I employment practices,

       4.      At all   tirnes peninent hereto, Deferrdant, MHM I{EALTFI PROFESSIONALS,

LLC DBA CENTURION OF F.LORIDA, has been organized and existirrg under the laws of the

State of Florida. At all times pertinent to this action, Defendant has been an "crnployer" as that
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 7 of 68




term is used under the applicable laws idenrified above. Defrndant was Plaintiffs employer as it

relates to these claims.

                                      CONDITIONS PRECEDENT

        5.        Plaintiff has satisfied all conditions precedent to bringing this action iu that

Plaintiff filed   a charge   of discrimination with tlre Florida Commission on Human Relations and

with the EEOC. This action is tirnely filed thereafter.

                              $TATEMENT OF Tfm ULTIMATE FACTI$

        6-        Plainriff, r Hispanic, Costa Rican born female, began her ernployment with

Defendant in or about April, 2013 and held the ;iosition of Mental Health Professional until her

terminatibn on May 18,2018.

        7.        Despite her outstanding work perfornrance during hcr employrnent wjth

Defendant, Plaintiffrvas subjected to a hostile work environment, disparate kea$rent, different

terms and conditions of employment, and was hcld to a different standard because of her national

origin, and bccarrse shc reported Defendant's unlawful employment activitics and rvas subject to

retalialion thereafter. Moreover,.PlaintitTbecame the victim of retaliatiorr after she engaged in

constitutionally protected speech.

        8,        The disparate treatment and retaliation came at the hands of specifically but not

limircd to Health Services Administrator Tara Johnson, Health Services Administrntive Assistant

Brandy Blocke r, and Human Resourccs Director Sarah Brus.

       9.         Plaintiffhas been treated less .favorably than her co-workers due to her national

origin and for reporting the behavior of Ms. Tara Johnsou, compared specifically but not lirnited

to Mr. Francis Buss, Mr. (f/n/u) Jones, It{r. (f/nfu/) Alderman, Ms,    (flrlu) Stalnaker, Ms. (f/rr/u)




                                                    2
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 8 of 68




Thompkins, Ms. Brandy Blocker, Ms. Mindy Smith and Ms. Caitlyn Ruddy who are all U.S.

bom.

        10.      Plaintiffwas also victim of targeted and continuous contrived dress code charges

by Tara Jbhnson occuning on l2l8/19,         l2ll2ll6,3l30ll7,4l5ll'1,41?ll7,5ll7lI8     and continuing

until Plainti fl s forced termination.

        IL   .   On April 6,2017 M.rs. Johnson also gave Plaintiff a contrived warning for using

profanity in the workplace, claiming "som@ne in Medical Records heard you saying God damn

it yesterday" which plaintiff vehemently denied.

        t2.      Ms. Johnson later told Health Services Administrative Assistant Bmndy Blocker

that Plaintiff"is a big cunt" in front of   pior   ernployce Dr. Vcndryes,

        13,      Even if Johnson's accusation were true, it illustrates that Defendant failed to hold

Mrs. Johnson to the samc starrdards by which Plaintiff was held.

        14.      On April   7   ,20a7 Plaintiff filed a formal compluiit against Administmtor Johnson

rvhcrcin she reported disparatc trcatmcnt including duc to her "ethniciry, cultural valucs...." in

the form of being singled for contrived warnings.

        15.      Plaintiffalso reported that Jobnson was selling diet pills to employee$ at work and

solicited Plaintiffto assist in this behavior against company policy, DOC policy, and various

laws,

        I6.      Irr rctaliation, Johnson intcnsified her targeting of Plaintiffand assassinated lrcr

professional character through repeated contrived allegptions of wrongdoing in au eftbn to have

'Plaintiffterminated
                       oi to force Plaintiff to resign by subjecting her to a hostile rvork

cnvironment.




                                                      3
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 9 of 68




          17.   By way of exanrple, on April 13, 2017 Ms. Johnson issued another contrived

warning to Plaintiff fo'her dress code violation

          18.   Multiple investigations have occurted       as a result   of these types of contrived

allegations and.Defendant is in posscssion of $everat witness statenents and photogaphs of the

clothing which allegcdly violatcd the policies,

          19.    Defendanr declined to do the same when Plaindffnorified Johnson of a violation

of the drcss code by Ms. Johnson's assistant Ms. Mindy Smith, who is U.S. boru, for wearing

flipflop style sandals

          20.   Not only uus rhe dress code policy :rot enforced for U.S. bom Ms. Smith, Plaintiff

was told via e-mail by Humm Resources Direstor Ms. Sarah Brus that               "it   is not yorrr placc to

detennine whether or not anotlter employee is compliant with policy."

          21.    Despite this seerningly flexible application of thc company dress code it was

applied rather harshly to Plaintiffto support the April warning, dcspite the scnior psychologist

Dr. Mason attesting in writing on May 4, 2018 (substantiated by hvo u,itnesses from sccurity)

that ther€ were no issucs with PlaintifPs outtit.

          22.    Despite Johnson's coordinated effiore to assassinate         Plaintiffs character, Plaintiff

rcceivcd a glowing performance evaluation by her direct supervisor Saba Adhal on June 22,

zol'1.

          23.    Thc review emphasizetl PlaintifPs positive attitude, attention to detail,'butside

the box   thinking... and excellent clinical skills" dubbing Plaintiff "an asset toI\WF'RC".

          24.    Plaintiff received this glowing review during and after the contrived allegations

took place,   it is highJy suspect   that such allegations,    if   found to be accurate, would not have

merited specific mentioning in such     a   revieu' by Plaintiffs direct supervisor,



                                                      4
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 10 of 68




        25.        On lvtarch 13, 2018 the Rcgional Director Kathleen Douin asked administrative

assisrant Angie Bush       if Ms. Bush    was leaving due to Ms. Johnson, indicating that other senior

managerrrenr employees, specifically lr4s. Douin were aware of Ms. Johnson's hostile behavior.

        26.        Ms. Johnson specifically has a history of using contrived charges, unequal

application of rules/procedures, and qpen hostilily to drive employees away from tbe company as

evidenced by thc various accounts numerous prior employees provided by fonner adrnjnistrative

assistant Ms. Angie Bush in her lener of resignation dated March 15, 2018.

        27.        Ms. Johnson also speciFrcally requested Mr. Fmncis Buss and Ms. (f/n/u)

Stalnaker to     falsiff, embeltish, or rcwrite   staternents against   Plainriffand others.

        28.        Ms. Johnson also cnlistcd her assistant Brandy Blocker to press employces for

"better" written slatements, one ot' which Ms. Blocker requested from Mr. Francis Buss

regarding Plaintiff. Ms. Blocker threatened to report Mr. Buss with the DOC rnajor             if   she would

rrot write an incident report against plaintiff.

        29.        Defcndant also targetcd Hispanic enrployees Dr. Roman, Dr. Bayolo, and Dr.

Cordero and subjected them to sirnilar disparate treatnent in the forrn of contrived allegations

prompting them to resign. be terminated. or be relocated-

        30.        By way of anothcr cxamplc, on May 4, 2018 Ms. Johnson gave a final warning

(which ltlainriffrcfused to sign for incorrectness) to.Plsintifffor an alleged incident occuning on

April 30, 2018 wherein Plaintiffallcgedty callcd an officer by the wrong name, afler being

conected, Ms. Johnson alleges that Ms. Cosby stated "you all look alike" as a racial slur towards

African-Americanq,

        3   l.     The May 4, 20i   I   final warning also iucludqrJ conmived charges of late arival

time and unplanned paid days off {PDO) which uiere inaccurately reported to Human Resources



                                                        )
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 11 of 68




by.Ms. Mindy Snrith, and were later refuted in writing by Ms. Lisa Lynch who confirmed

Plaintiff had 6. I 5 hours of PTO not accouuted for by Ms. Johnson or her assistants.

          32.    This also demonstrale disparate $€atrneDt by Defendant, who allowed employees

Mr. Francis Buss, Ms. (f/n/u) Salnaker, and lvls. (flnlu) Thompkins, (all of whom are U.S. born)

ro   utilize flex-tinre worked aftar 4:30 or ou rveekends in order to make up the tirne when they

alrived late or left early, as   w{rs common practice in the workplace-


          33.    Plaintiffrvas never once atlowed to account for her time worked after 4:30 rvhile

urder Mrs. Johnson.

          34.    Plaintiffnotified Human Resources Director Ms. Sarah Brus and Regional

Director lvls. Kathlecn Douin tlrat she belicved this to be retaliation in the form of a contrived

allegation by Mrs. Johrsou for the complaint Plaintiff had filed against her.

          35.    In the complainr Plaintiff filed, she alleged retoliation, discrimination, hostilo

work environurent, use ofcontrivcd allegations of racial slurs and potential manipulation of

personol time card and or PDO misuse with Defendant's eomplaint departmcnt as rvell and

subrnitted the complaint to Mr. Jesse Shipley.

          36.    Plaintiff also notified Ms. Bnrs that Ms. Iohnson also nrade unsubstantiated

allegatiorrs that Plaintiffrva,s   "terorizing" her co-workers and that she had several cornplaints

rvhich to date had not becn brought to Plsintiff s attention nor indicated on her.perfonnance

evaluation.

          37.    Ms, Bnrs responded by e-mail noting that she had found the racial slur claim to bc

crcdible despire the fact rhat Sergeant offrcer in question admitted to Plaintiffthai he was the one

who made the comment "Oh that's ok we all look atikc".




                                                     6
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 12 of 68




           38.    Sergeant Johnson who was presentfor the incident in question, and personally

wrote a note to ceiliry that Plaintiff lud never used any types of racial slws in his presence.

           39.    On May 18,2018 at approximately ll:35 a.m. Plaintiffwas humiliatingly and

forcibly cscortcd off of the premises due to contrived allegation of not following propet DOG

policies related to inmate refenal for furthcr evaluation for psychiatric essessmonl

           40.    Plai.ntiff had referecl a pfltient to Dr, Mason the day beforq Dr. Mason rtfirsed to

see the padent and when Plaintiffaftempted to e-mail             Dr. Mason about the refenal.. D'. Mason

$'ent to Ms. Johnsorr and Ms. Blocker.

           4l'.   Healttr Services Administrative Assistant Brandy Blocker called security captain

Flemming after refusing to provide Plaintiffwith a written stiatcnrcnt to leave the premises while

under a {inal warning wlrich was.necessary to avoid tenuination.

           42.    Ms. Blocker told   Plaintiff"\t e don't     need to accomnrodate you, we   will   send you

notice."

           43.    Plaintiffhas reasonably interpreted this forciblc and humiliating rcmoval Fom the

premises as tennination.

           44.    On May 18. 2018 Plaintiff sent a letter to Defendant regarding tho termination,

stating that Plaintiff was rcsigrring under durcss      if   Defendant dctermined the forccd rcmoval not

to have been termination.

           45.    Plaintifrhas retainerl the undersigrrcd to reprcsenther interests in this cause and is

obligated to pay a fee f'or these services. Dcfcndant should be made to pdy said fee under the

laws referenc.ed above.

                                       COUNT I
                            NAJTONAL ORjGTN pISCRIMTNATION

       46.        Paragraphs   I thlough 45 are realleged and incorporated hercin by reference.

                                                    7
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 13 of 68




            47.     This is an action against Delbndant fior discrimination based upon nationat origin

brought under Chapter 760, Florida Slatutes.

            48.     Plaintiffhas been the victim of discrimination on the basis of PlaintifrPs national

origin in that Plaintiff was treatsd differently than similarly situated employees of Defendant

rvho are born and raised in the Unitcd States and has been subject to hostility and poor treatnent

on the basis, at least in part, of   Plaintiffs national origin.

            49.     Defendafrt is liable for the differential treatment and hostility towards Plaintiff

because it controlled the actions and inactions of the pentons rnaking decisions affecting        Plaintiff

or it knew or should have known ofthese actions and inactions and failed to take prompt and

adequate remedial actiorr or took no action at all to prcvent the abuscs to Plaintitf. Furthermore-.

Dettndant knowingly condoned and ratitied the differential Featment of Plaintiffas more tully

set forth above because it allowed the differential trearment and participated in same,

           50.      Defcndant's knorvn allorvance and ratificadon of these actions and inactions

actions created, perpetuatcd and facilitated an abusive and offensive work eDvironment within

the meaning of the statutes referenced above.

           5   I.   In es$ence, the actions of agents of Defendant wbich were each s6fidsnsd and

ratified by Defendant, wcre boscd on Plaintiffs nafional origin and in violation of the laws sct

forth herein. The discrimination complained of herein affected        a term, condirion,   orprivilege   of
Plaintiffs continucd employment rvith Defendant. The evcnts set forth hcrein lead, at least in

part, to   Plaintiffs termination on contrived allegations.

           52.      Deftudant's conduct and omissions constitutes intentioual discrimination and

urrlawful cmploymcnt praclices bascd upon national origin in violation of Chapter 760, Florida

Starutes.




                                                      I
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 14 of 68




              53.      As a direct and proximate result of Defendant's conduct described above, Plaintiff

has suffered emotional distress, mentat pain and suffering past and future pecuniary losses,

itrconvenienc,e, bodily injury, mentul anguish, Ioss of enjoyment of life and other non-pecuniary

lo$ses, along with lost back and front pay, interest on pay, honuses, and other benetits. These

damages have occurred in the past, arc pennanent and continuing.                Plaiotiff is entitlcd to

i   nj   unctivdeq u itabl e relie f a:rd pun iti ve damages.

                                                     COUNT IT
                                                   RETALIATION

              54.      Paragraphs l. through 45 are realleged and incorporated herein by reference.

              55.     Defendant is an employer as that term is used under the applicable sratutes

rgfersnced above,

              56.     The fbregoing allegations establish a cause of action for unlawful retaliation after

Plaintiff t'eported or opposed unlawful cmploynrcnt prnctices advcrsely affccting Plaintiffundcr

.Chapter 760, Florida Sta$tes, and other statutory provisions cited herein.

              51.     The fbregoing unlawfitl actions by Defendant werc purposeful.

              58.     Plaintiff voiced opposition to unlawful emplol.ment practices during Plaintiffs

ernployment rvith Defendant and was the victim of retaliation thcrcaftcr, as relatcd in part above.

             59.      Plaintiff is a membcr of    a protected class because   Plaintiffreported rrnlawful

employmcnt practices and was the victim of retaliation thereafter. There is thus a cuusal

connecdon between the reporting of tho unlawful employrrent practiccs and the adverse

enrployment action taken thereafter.

             60.      As a direct and proximate result of the foregoing unlawful acts and omissions,

Plaintiffhas suffered mental anguish, emotional distFess, expeuse, loss of benefits,

embarrassment, humiliation, damage to reputation, illness, lost wages, loss of capaciry for the


                                                           9
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 15 of 68




enjoyment of life, and other tangible and intangible damages. These danrages are confinuing and

are perrnanent. Plaintiff is antitled to punitive damages and to injunctive relief.

                                                COUNT NI
                     vloLATIqN oF CHAPTER                 448. I'LORIDA STATUTES

         6l   .    Paragraphs 145 ale re-alleged and incorporated herein by reference.

         62.       This is an action brought under ff48.101, et seq., Florida Statutes'

         63.       As set forth in greater detail above, during the course of   lllaintiffs cmploymcnt,

Plaintilf objccrcd to scrtain practiccs of Defendant that were in violation of statc and/or fedcral.

larvs.

         64.       After Ptaintiffobjected, Defendant fned her. Plaintiff was terminated after she

objcctcd ro andlor rcfuscd to participate in practices ol"Defendant that wcre in violation of one or

more laws, rules or regulations.

         65.       Plainriffwas terminatcd bccause she engaged in certainbchavior. Specifically,

Plaintiffobjeuted to, or refused to participate in, any activity, policy, or practice of fhe Defendant

which is in violarion of a law, nlle, or regulation and/or reported the violation and gave the

Defendant an opportunify to correct the problem. Instead of correcting the problem, it got worse

aud Plaintiffwas fired for said rcportirg.

         66.       The disclosures made by Plaintiffare protecled under $448.102, Florida Statutes.

         67.       As a direct and proximate cause of PlaintifFs participation in the Whistle Blowing

activities idenrified hercin, Plaintiffhas becn damaged, which danuges include          but sre not lirnircd


to lost wagcs und olher tangibte nnd intangiblc damages and every other kind of dnmage allowed by lau'.

Plaintiffhas also suffered emotional pain and sullbring damages and other intangible dunuges that

conrinuc to day,   Plaintiff is entitled to injurrctive/equitablo relief and punitive damnges.




                                                     l0
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 16 of 68




                                   PRAYER F'OR RELI,EIT

     WHEREFOITE, ptainiiff tlernands judgnent against Defendant for the following:

             (a)     that process issue and this Court take jruisdiction over this casa;

             (b)     that rhis Court grant equitable relief against Defendant under               the

                     applicable ccrunts sct forth above, mandating Defendant's obedience to the

                     laws enumerated herein and providing other equiable reliefto Plaintiff;

             (c)     enter judgment against Defendant and       for Plaintiff awarding all legally-

                     available general and competlsatory d4mages and economic loss to

                     Plaintiff liom Defendant for Defendart's violations of law enumernted

                     hcrein;

             (d)     enter judgment against Defendant and for Plaintiffpermanently enjoining

                     Defendant from future violations of law enumerated herein;

            (c)      enter judgment against Defendarrt and        for Plaintiff   arvarding Plaintiff

                     attorney's fces and costs;

            (D       award Plaintiff irrterest where appropriaie; and

            G)      grant such other furtber relief as being just and propcr under               the

                    circunrstances, including but not limitod to rcins[atement.

                               PEMAND FORTRIAL BY JURV

     Plaintiffhereby dernands a trial by jury on all issues herein that are so triable.

     DATED this 166 day ofAugust 2019.




                                                  lt
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 17 of 68




                                     Respectfully subrnitted,


                                     /s/ Marie A. Mattox
                                     M.arie A. Mattox [FBN 0739685J
                                     MARIE A. M.ATTOX, P. A.
                                     203 Nor{h Gadsden Sheet
                                     Tallahassee, FL 32303
                                     Telephone: (850) 383-4800
                                     Facsirnile: (850) 3834801
                                     Mari e(rDmattox I a w.com
                                     Secondary emails:
                                     marlene@mattox aw.com
                                                      I


                                     michel I e@mattoxlarv.eom

                                     ATTORN.EYS FOR PLAINTIFF




                               .12
      Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 18 of 68




Filing # 943337 19 E-Filed       081 I 612019 I 0: 5 3 : I   2 PM



                                                                     IN TIIE CIRCINT COTTRT OF TIIE
                                                                     FOITRTEENTE JUDICIAL CIRCUTT,
                                                                     IN AIID X'ORWASHINGTON
                                                                     cot NrY, FLoRIDA
                                                                                     i
         I}IARIA GANCIA ARGT'ELLO COSBY,                             CA$E NO.:   rg-cA   I   50
                                                                     FLA BARNO.;    07396;85
                    PlainHff,
                                                                                                                   #ar
                                                                                                  W,
        v.


        MHM IIEALTH PROFESSIONALS, LLC.                              SUMMONS
        d/b/a CtsIIITIIRION OF FLORIDA,

                Defendant.


        THE STATE OF FLORIDA:

        To Each Sheriffof the State:

                YOU ARE COMIvIANDED to serve this summons and a copy of the complaint or
        petition in this astion on Defendant:

                MHM IIEALTH PROXESSIONALS, LLC
                C/O C T CORPORATION SYSTEM - REGISTERED AGENT
                I2OO SOIJTH PINE ISLAI{D ROAD
                PLAbTIATION, FL 33324

                Each deferrdant is required to seire written defenses to thc cornplaint or petition on
        Marie A. Mattox, P. A., Plaintiffs atorney, whosc address is 203 North Gadsden Strect,
        Tallahasseg FL 32301, within 20 days after service of this summons on that defendant,
        exclusive of the day of service, and to file the original of the defenses rvith the clerk of this court,
        either before serve on plaintifs attomey or immediately thereafter. If a defendant fails to do
        sq a default will be entered against that defendant for the relief demanded in the complaint or
        petition.

                DATED on
                                                q            2019.

                                                             CTERK OF T}IE CTRCUITCOURT




             8rl9l2ol91t$4:52Alrt Lom C. Bsll
     Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 19 of 68




Filing # 94333719 E-Filed 08lr6DA$ 10:53:12 PM



                                                                   IN THE CIRCTIIT COiJRT OF TEE
                                                                   FO I.IRTEENTH JTJDICIAL CIRqUIT,
                                                                   IN AND FOR WASHINGTON
                                                                   cof,NTv,*Yo
        MARIA GARCIA ARCTIELI.0 COSBY,                             CASE NO.: 19-CA l5O
                                                                   FLA BAR NO.;0?39685
                Plaintiff,

        v.


        MEM mALTE PROTESSIONALS, LLC,                              STJMMONS
        d/b/a CENTURION OX' X'LORIDA''

                Defendent.


       T}IE STATE OF FLORIDA:

       To Each Sheriffof the State:

               YOU ARE COMMANDED to serve this summons and a copy of the compliint or
       petition in this action on Defendant:

               MHM IIEALTH PROFESSIONAI,S, LLC
               CYO C T CORPOTIATION SYSTEM.REGISTERED AGENT
               I2OO SOUTH PINE ISLANI' ROAI}
               PI.AIYfATION, FL 3332.1

               Each defendant is required to serle written defenses to the complaint or petition on
       Marie A. trtlattox, P. A, Plaintiffs attorney, whose address is 203 North Gadsden Street,
       Tallabessce, FL 32301, within 20 days ofier servioe of this sunrnons on that defendant,
       exclusive of the day of sorvice, and to file the original of thc defensos with the clerk of this court,
       eithpr before serve on plaintiFs attorney or immediately thereafter. If a defendant fails to do
       so, a dcfrult will be entered against that defendant for the relief demanded in the complaint or
       petition.

               DATEDon                                rg   2019.

                                                           CLERK OF T}IE CIRCUITCOURT




             U1912O1911:O{:52A   i   LorE C.   B.ll
     Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 20 of 68



          IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL CIRCUIT
                   IN AND FOR WASHINGTON COUNTY, FLORIDA

MARIA GARCIA ARGUELLO COSBY,

        Plaintiff,

V                                                   CASE NO. 19-CA-150

MHM HEALTH PROFESSIONALS, LLC
dlbla CENTURION OF FLORIDA,

        Defendant.
                                             I

                    DEFENDANT'S UNOPPOSED MOTION FOR EXTENSION
                     OF TIME TO RESPOND TO PLAINTIFF'S COMPLAINT

        Defendant MHM Health Professionals, LLC, by and through its undersigned

counsel, hereby moves for          a brief extension of time to serve its response to the
Complaint, up to and including September 18, 2019.

        1.      This action arises out of Plaintiffs' former employment with Defendant.

Plaintiffs filed her Complaint on or about August 16, 2019, alleging national origin

discrimination and retaliation in violation of the Florida Civil Rights Act, Chapter 760,

Fla. Stat., as well as retaliation in violation of Florida Whistleblower Act, F/a. Sfaf. $

448.01, ef seq.

        2.      Defendant was served with        a copy of the Summons and Complaint   on

August 22,2019. Accordingly, Defendant's response to the Complaint is currently due

on September         11   ,2019.

        3.      While Defendant has been diligently working to respond to Plaintiff's

Complaint, other professional obligations have prevented the undersigned from




ACTIVE 45747503v1
     Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 21 of 68



finalizing Defendant's response. Accordingly, the undersigned requires               a    brief

extension to complete its response.

        4.      This motion is being made in good faith and is not being interposed for

purposes of delay.

        5.      No party will be prejudiced by this requested brief extension of time.

        6.      The undersigned certifies that she conferred with Plaintiff's counsel with

regard to the relief sought herein, and Plaintiff does not oppose the relief requested.

        WHEREFORE,        for the foregoing reasons, MHM Health Professionals,            LLC

respectfully requests that the Court enter an order extending the time within which

Defendant may file the responsive pleading to Plaintiff's Complaint, up to and including

September 11,2019.

                                                   Respectfully submitted,

                                                   /s/Catherine H. Mol
                                                   Richard C. McCrea, Jr.
                                                   Florida Bar No. 351539
                                                   Email : mccrear@gtlaw.com
                                                   Catherine H. Molloy
                                                   Florida Bar No. 33500
                                                   Email : molloyk@gtlaw. com
                                                   Cayla M. Page
                                                   Florida Bar No. 1003487
                                                   Email: pagec@gtlaw.com
                                                   GREENBERG TRAURIG, P,A.
                                                   101 E. Kennedy Boulevard, Suite 1900
                                                   Tampa, FL 33602
                                                   (813) 318-5700 - Telephone
                                                   (813) 318-5900 - Facsimile
                                                   Attorneys for Defendant




                                               2
ACTIVE 45747503v1
    Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 22 of 68




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been
furnished by electronic mail this 11th day of September 2019 to

                                     Marie A. Mattox
                               MARIE A. MATTOX, P.A.
                               203 North Gadsden Street
                                Tallahassee, FL 32303
                                Marie@mattoxlaw.com
                               marlene@mattoxlaw. com
                               m ichel le@mattoxlaw. com


                                                /s/Catherine H. Mo
                                                             Attorney




                                            3
ACTM   45747503v1
              Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 23 of 68
Filing # 95561226 E-Filed 09/1112019 05',22:34Plld


                   IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL CIRCUIT
                            IN AND FOR WASHINGTON COUNTY, FLORIDA

         MARIA GARCIA ARGUELLO COSBY

                 Plaintiff,

         v.                                              CASE NO. 19-CA-150

         MHM HEALTH PROFESSIONALS, LLC
         d/b/a CENTURION OF FLORIDA,

                 Defendant.


                                       NOTICE OF APPEARANCE

                 PLEASE TAKE NOTICE that the undersigned counsel, Richard C. McCrea, Jr., of

         the law firm Greenberg Traurig, P.A., hereby appears as counsel for Defendant MHM

         Health Professionals, LLC. Undersigned counsel respectfully requests that the plaintiff

         serve upon him copies of all pleadings and other papers that she files or serves hereafter

         in this action and designates the following primary and secondary service emails:

                                          Primary: mccrear@gtlaw. com

                                         Secondary: ramosr@gtlaw.com

                                                         Respectfully subm itted,

                                                         /s/Richard C. McC      Jr
                                                         Richard C. McCrea, Jr.
                                                         Florida Bar No.351539
                                                         Email : mccrear@gtlaw. com
                                                         Catherine H. Molloy
                                                         Florida Bar No. 33500
                                                         Email: molloyk@gtlaw. com
                                                         Cayla M. Page
                                                         Florida Bar No. 1003487
                                                         Email: pagec@gtlaw. com
                                                         GREENBERG TRAURIG, P.A.
                                                         101 E. Kennedy Boulevard, Suite 1900
                                                         Tampa, FL 33602


         ACTTVE 45636183v1
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 24 of 68




                                                  (813) 318-5700 - Telephone
                                                  (813) 318-5900 - Facsimile
                                                  Attorneys for Defendant

                               CERTIFICATE OF SERVICE

        I HEREBY    CERTIFY that a true and correct copy of the foregoing has been

furnished by the e-filing portal and by electronic mail this   1   1th   day of September, 2019 to:

                                      Marie A. Mattox
                                 MARIE A. MATTOX, P.A.
                                 203 North Gadsden Street
                                  Tallahassee, FL 32303
                                  Marie@mattoxlaw.com
                                 marlene@mattoxlaw. com
                                 m ichel le@mattoxlaw. com



                                                  /s/Richard C. McCrea Jr
                                                                Attorney




                                              2
ACTIVE 45636183v1
             Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 25 of 68
Filing # 95561414 E-Filed 0911112019 05:25:39 PM


                  IN THE CIRCU]T COURT OF THE FOURTEENTH JUDICIAL CIRCUIT
                           IN AND FOR WASHINGTON COUNTY, FLORIDA

        MARIA GARCIA ARGUELLO COSBY

                Plaintiff,

        v.                                               CASE NO. 19-CA-150

        MHM HEALTH PROFESSIONALS, LLC
        d/b/a CENTURION OF FLORIDA,

                Defendant.


                                       NOTICE OF APPEARANGE

                PLEASE TAKE NOTICE that the undersigned counsel, Cayla M. Page, of the law

        firm Greenberg Traurig, P.A., hereby appears as co-counsel for Defendant MHM Health

        Professionals, LLC. Undersigned counsel respectfully requests that the plaintiff serve

        upon her copies of all pleadings and other papers that she files or serves hereafter in this

        action and designates the following primary and secondary service emails.

                                           Primary: pagec@gtlaw. com

                                         Secondary: ramosr@gtlaw. com

                                                         Respectfu lly subm itted,

                                                         /s/Cavla M. Paqe
                                                         Richard C. McCrea, Jr.
                                                         Florida Bar No. 351539
                                                         Email : mccrear@gtlaw. com
                                                         Catherine H. Molloy
                                                         Florida Bar No. 33500
                                                         Email: molloyk@gtlaw. com
                                                         Cayla M. Page
                                                         Florida Bar No. 1003487
                                                         Email: pagec@gtlaw. com
                                                         GREENBERG TRAURIG, P.A.
                                                         101 E. Kennedy Boulevard, Suite 1900
                                                         Tampa, FL 33602


        ACTIVE 45636222v1
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 26 of 68




                                                  (813) 318-5700 - Telephone
                                                  (813) 318-5900 - Facsimile
                                                  Attorneys for Defendant

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been
furnished by the e-filing portal and by electronic mail this   11th   day of September, 2019 to:

                                      Marie A. Mattox
                                 MARIE A. MATTOX, P.A.
                                 203 North Gadsden Street
                                  Tallahassee, FL 32303
                                  Marie@mattoxlaw.com
                                 marlene@mattoxlaw. com
                                 m ichel le@mattoxlaw. com



                                                  /s/Cavla M. Paqe
                                                               Attorney




                                              2
ACTIVE 45636222v1
            Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 27 of 68
Filing # 96125087 E-Filed 0912312019 01:25:28 PM


                    IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL CIRCUIT
                             IN AND FOR WASHINGTON COUNTY, FLORIDA

         MARIA GARCIA ARGUELLO COSBY,

                 Plaintiff,

        V                                                         CASE NO. 19-CA-150

         MHM HEALTH PROFESSIONALS, LLC
         d/b/a CENTURION OF FLORIDA,

                 Defendant.
                                                          I

                     DEFENDANT MHM HEALTH PROFESSIONALS, LLC'S
               ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S COMPLAINT

                 Defendant MHM Health Professionals, LLC,1 by and through its undersigned

         counsel, hereby answers the correspondingly-numbered paragraphs of the Complaint as

         follows:

                                              NATURE OF THE ACTION

                 1.       MHMHP admits that Plaintiff purports             to bring this action pursuant          to

         S 448.1O1    et seq., Florida Sfafufes, and Chapter 760, Florida Sfafufes, but denies that it

         violated any of the aforementioned statutes.

                 2.           MHMHP admits that Plaintiff purports to bring this action for damages in

         excess of Fifteen Thousand Dollars ($15,000), exclusive of costs and interests, but denies

         that Plaintiff is entitled to any relief or damages.

                                                      THE PARTIES

                 3.       MHMHP admits         it   employed Plaintiff and that she is          a   member of      a

         protected class because          of her national origin. MHMHP is without knowledge or

         t MHM Health Professionals, LLC is incorrectly identified in the Complaint as "MHM Health Professionals, LLC
         DBA Centurion of Florida.' MHM Health Professionals, LLC does not do business as Centurion of Florida.

         ACTIVE 45676938v1
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 28 of 68




information sufficient to form a belief as to the truth of the allegations of this paragraph

with regard to Plaintiff's residency, therefore, they are denied. MHMHP otherwise denies

the allegations of this paragraph.

        4.      MHMHP admits that it is a Delaware corporation with its principal place of

business in Vienna, Virginia. MHMHP further admits            it is an employer and that it
employed Plaintiff. MHMHP othenrvise denies the allegations of this paragraph.

                                CONDITIONS PRECEDENT

        5.      MHMHP admits that Plaintiff filed a charge of discrimination with the Florida

Commission          on Human   Relations and with      the Equal   Employment Opportunity

Commission. MHMHP othenruise denies the allegations of this paragraph.

                         STATEMENT OF THE ULTIMATE FACTS

        6.      MHMHP is without knowledge or information sufficient to form a belief as to

the truth of the allegations regarding Plaintiff's ethnicity, national origin, and/or place of

birth, therefore, they are denied. MHMHP admits that Plaintiff is a female and held the

position   of Mental Health Professional.          MHMHP denies that Plaintiff began her

employment with MHMHP in April of 2013 or that Plaintiff was terminated.

        7.      MHMHP denies the allegations of this paragraph.

        8.      MHMHP denies the allegations of this paragraph.

        9.      MHMHP denies the allegations of this paragraph.

        10.     MHMHP denies the allegations of this paragraph.

        11.     MHMHP admits that, on or about April 6, 2017, Tara Johnson informed

Plaintiff that she had received a complaint that Plaintiff used profanity in the workplace.

MHMHP othenruise denies the allegations of this paragraph.


                                               2
ACTIVE 45676938v1
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 29 of 68




        12. MHMHP denies the allegations of this paragraph.
        13. MHMHP denies the allegations of this paragraph.
        14. ln response to the allegations of this paragraph, MHMHP admits that
Plaintiff submitted a complaint regarding Ms. Johnson on April 7, 2017 and further avers

that the complaint speaks for itself. MHMHP othennrise denies the allegations of this

paragraph.

        15. ln response to the allegations of this paragraph, MHMHP avers that
Plaintiff's April    7, 2017   complaint speaks for   itself.   MHMHP othenrvise denies the

allegations of this paragraph.

        16.         MHMHP denies the allegations of this paragraph.

        17.         MHMHP admits that, on or aboutApril 13,2017, Plaintiff received a Written

Warning forviolating the Dress Code for Non-Uniformed Employees DOC Policy 208.003.

MHMHP othenrvise denies the allegations of this paragraph.

        18.     MHMHP admits that Plaintiff submitted photographs of herself to MHMHP

and that MHMHP has statements supporting Plaintiff's violation(s) of the dress code.

MHMHP otherwise denies the allegations of this paragraph.

        19.         MHMHP denies the allegations of this paragraph.

        20.         MHMHP admits that Sarah Brus wrote in an email that "it is not your place

to determine whether or not another employee is compliant with policy."              MHMHP

othennrise denies the allegations of this paragraph.

        21.     MHMHP denies the allegations of this paragraph.




                                                 3
ACTIVE 45676938v1
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 30 of 68




        22. ln response to the allegations of this paragraph, MHMHP avers that
Plaintiff's June 2017 performance evaluation speaks for itself. MHMHP otherwise denies

the allegations of this paragraph.

        23. ln response to the allegations of this paragraph, MHMHP avers that
Plaintitf's June 2017 performance evaluation speaks for itself. MHMHP othenruise denies

the allegations of this paragraph.

        24.     MHMHP denies the allegations of this paragraph.

        25.     MHMHP denies the allegations of this paragraph.

        26.     ln response to the allegations of this paragraph, MHMHP avers that    Ms.

Bush's letter of resignation speaks for itself. MHMHP otherwise denies the allegations of

this paragraph.

        27.     MHMHP denies the allegations of this paragraph.

        28.     MHMHP denies the allegations of this paragraph.

        29.     MHMHP denies the allegations of this paragraph.

        30.     MHMHP admits that Ms. Johnson issued Plaintiff a FinalWarning on May

4,2018 after it was reported that Plaintiff called an officer by the wrong name and that,

after the officer corrected Plaintiff, Plaintiff said "you all look the same to me," which

MHMHP considered        a racial slur. MHMHP    othenrvise denies the allegations of this

paragraph.

        31.     MHMHP admits that Plaintiff received a Final Warning on May 4,2018, in

part, for her violation(s) of MHMHP's Time and Attendance policy. MHMHP otherwise

denies the allegations of this paragraph.

        32.     MHMHP denies the allegations of this paragraph.


                                            4
ACTIVE 45676938v1
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 31 of 68




        33.     MHMHP denies the allegations of this paragraph.

        34.     ln responses to the allegations of this paragraph, MHMHP admits that
Plaintiff submitted     a complaint on May 4, 2018 and further avers that the document
speaks for itself. MHMHP otherwise denies the allegations of this paragraph.

        35.     ln responses to the allegations of this paragraph, MHMHP admits that
Plaintiff submitted a complaint on May     4, 2018 and further avers that the document
speaks for itself. MHMHP othenruise denies the allegations of this paragraph.

        36.     ln responses to the allegations of this paragraph, MHMHP admits that
Plaintiff submitted a complaint on May 4, 2018 and further avers that the document

speaks for itself. MHMHP otherwise denies the allegations of this paragraph.

        37.         MHMHP admits that Sarah Brus responded by email stating that she

"investigated the complaint about the racial slur already and found it to be credible."

MHMHP otherwise denies the allegations of this paragraph.

        38.     MHMHP is without knowledge as to the allegations of this paragraph,

therefore, they are denied.

        39.     MHMHP admits that, on May 18,2018, Plaintiff was asked to go home for

the day following an altercation with a superior. MHMHP othenruise denies the allegations

of this paragraph.

        40.     MHMHP denies the allegations of this paragraph.

        41.     MHMHP admits that after Plaintiff refused to leave the premises, Ms.

Blocker called a security staff member to escort Plaintiff off of the premises. MHMHP

othenruise denies the allegations of this paragraph.

        42.     MHMHP denies the allegations of this paragraph.


                                              5
ACTIVE 45676938v1
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 32 of 68




        43.     MHMHP denies the allegations of this paragraph.

        44.     MHMHP admits that Plaintiff resigned on May 18,2018. MHMHP othenryise

denies the allegations of this paragraph.

        45.     MHMHP is without knowledge as to the allegations in the first sentence of

this paragraph and, therefore, they are denied. MHMHP otherwise denies the allegations

of this paragraph.

                                           COUNT   I


                             NATIONAL ORIGIN DISCRIMINATION

        46.     MHMHP reasserts and incorporates herein its responses to Paragraphs       1



through 45 above.

        47.     MHMHP admits that Plaintiff purports to bring a claim for national origin

discrimination against MHMHP pursuant to Chapter 76O, Florida Sfafufes. MHMHP

othenrvise denies the allegations of this paragraph.

        48.     MHMHP denies the allegations of this paragraph.

        49.     MHMHP denies the allegations of this paragraph.

        50.     MHMHP denies the allegations of this paragraph.

        51.     MHMHP denies the allegations of this paragraph.

        52.     MHMHP denies the allegations of this paragraph.

        53.     MHMHP denies the allegations of this paragraph.

                                           COUNT II

                                         RETALIATION

        54.         MHMHP reasserts and incorporates herein its responses to Paragraphs   1



through 45 above.


                                               6
ACTIVE 45676938v1
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 33 of 68




        55.     Defendant admits the allegations of this paragraph.

        56.     MHMHP admits that Plaintiff purports to bring a claim for retaliation against

MHMHP pursuant to Chapter 760, Florida Sfafufes. MHMHP othenruise denies the

allegations of this paragraph.

        57.     MHMHP denies the allegations of this paragraph.

        58.     MHMHP denies the allegations of this paragraph.

        59.     MHMHP denies the allegations of this paragraph.

        60.     MHMHP denies the allegations of this paragraph.

                                          couNT lll
                    VIOLATION OF CHAPTER 448- FLORIDA STATUTES

        61.     MHMHP reasserts and incorporates herein its responses to Paragraphs           1



through 45 above.

        62.     MHMHP admits that Plaintiff purports to bring a claim under S 448.101,

Florida Sfafufes, against MHMHP.

        63.     MHMHP denies the allegations of this paragraph.

        64.     MHMHP denies the allegations of this paragraph.

        65.     MHMHP denies the allegations of this paragraph.

        66.     MHMHP denies the allegations of this paragraph.

        67.     MHMHP denies the allegations of this paragraph.

                                   PRAYER FOR RELIEF

        MHMHP denies that Plaintiff is entitled to any of the relief requested by Plaintiff




                                               7
ACTIVE 45676938v1
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 34 of 68




                             DEMAND FOR TRIAL BY JURY

        MHMHP denies that any case or controversy exists so as to entitle Plaintiff to a

trial by jury.

 DEFENDANT MHM HEALTH PROFESSIO NALS- LLC'S AFFIRMATIVE DEFENSES

                             FIRST AFFIRMATIVE DEFENSE

        Any adverse personnel action taken with respect to Plaintiff was taken for

legitimate, non-discriminatory, non-retaliatory reasons and was predicated upon a ground

other than, and would have been taken absent, Plaintiff's alleged protected category or

exercise of a right protected by the Florida Private Whistleblower Act or Chapter 760,

Florida Sfafufes.

                           SECOND AFFIRMATIVE DEFENSE

        To the extent Plaintiff establishes any unlawful action was taken, which MHMHP

denies, MHMHP would have taken the same action and decision in the absence of any

alleged unlawful motivating factor.

                            THIRD AFFIRMATIVE DEFENSE

        Any compensatory or punitive damages are limited to the amounts authorized by

the Florida Civil Rights Act, Fla. Stat., SS 760.01 ef seq.

                           FOURTH AFFIRMATIVE DEFENSE

        Any and all alleged adverse employment actions taken by MHMHP, which

impacted Plaintiff, were predicated upon and motivated by non-discriminatory, non-

retaliatory reasons and as such, Plaintiff cannot prove that such actions were motivated




                                              8
ACTIVE 45676938v1
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 35 of 68




by discrimination or retaliation or alternatively, that "but fo/' the alleged discrimination or

retaliation the alleged actions would not have been taken.

                            FIFTH AFFIRMATIVE DEFENSES

        Any alleged unlawful actions by current or former employees of MHMHP were

undertaken outside the course and scope of their employment or by third parties, and any

such actions cannot form the basis for Plaintitf's purported whistleblower claim because

MHMHP has not ratified, authorized, or condoned any such unlawful conduct.

                             SIXTH AFFIRMATIVE DEFENSE

        To the extent that Plaintiff has failed to make reasonable efforts to mitigate her

damages, she is not entitled to relief.

                           SEVENTH AFFIRMATIVE DEFENSE

        After-acquired evidence of Plaintiff's misconduct, if discovered, may bar some or

all of Plaintiff's claims, allegations, or alleged damages.

                           EIGHTH AFFIRM ATIVE DEFENSE

        MHMHP is entitled to a set-off for, among other things, any amounts recovered by

Plaintiff from any collateral source or through her efforts to mitigate damages.

                            NINTH AFF          TIVE DEFENSE

        To the extent that Plaintitf's claims are barred, either in whole or in part, by any

applicable statute of limitations, Plaintiff is precluded from recovering on those claims.

                            TENTH AFFIRMATIVE DEFENSE

        Plaintiff's claims may be barred by the doctrines of unclean hands, laches, waiver,

and/or estoppel.




                                               I
ACTIVE 45676938v1
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 36 of 68




                            ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiff's claims are barred, in whole or in part, because her own acts and

omissions proximately caused or contributed to any alleged loss or injury.

                            TWELFTH AFFIRMATIVE DEFENSE

        Plaintiff's claims are barred, in whole or in part, due to her failure to exhaust her

adm inistrative remedies.


                         THIRTEENTH AFFIRMATIVE DEFENSE

        MHMHP denies that Plaintiff is entitled to injunctive or equitable relief.

        WHEREFORE, Defendant MHM Health Professionals, LLC respectfully requests

that judgment be entered in its favor and against Plaintiff, and that it be awarded costs

and attorneys' fees incurred in defending this action, as well as such further relief as the

Court deems just and appropriate.


                                                   Respectfu lly subm itted,

                                                   /s/Catherine H       v
                                                   Richard C. McCrea, Jr.
                                                   Florida Bar No. 351539
                                                   Email: mccrear@gtlaw. com
                                                   Catherine H. Molloy
                                                   Florida Bar No. 3500
                                                   Email: molloyk@gtlaw.com
                                                   Cayla M. Page
                                                   Florida Bar No. 1003487
                                                   Email: pagec@gtlaw. com
                                                   GREENBERG TRAURIG, P.A.
                                                    101 E. Kennedy Boulevard, Suite 1900
                                                   Tampa, FL 33602
                                                   (813) 318-5700 - Telephone
                                                   (813) 318-5900 - Facsimile
                                                   Attorneys for Defendant MHM Health
                                                    Professionals, LLC

                                              10
ACTIVE 45676938v1
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 37 of 68




                              CERTIFICATE OF SERVICE

        I HEREBY    CERTIFY that a true and correct copy of the foregoing has been

furnished by electronic mail this 23'd day of September, 2019 to:

                                    Marie A. Mattox
                               MARIE A. MATTOX, P.A.
                               203 North Gadsden Street
                                Tallahassee, FL 32303
                                Marie@mattoxlaw.com
                               marlene@mattoxlaw. com
                               m ichelle@mattoxlaw. com

                                                 /s/Catherine H.     V
                                                              Attorney




                                            11
ACTIVE 45676938v1
            Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 38 of 68
Filing # 96875249 E-Filed 10107/2019 05:14:02PM


                                                                  IN THE CIRCUIT COURT OF THE
                                                                  FOURTEENTH JUDICIAL CIRCUIT,
                                                                  IN AND FOR WASHINGTON
                                                                  couNTY, FLORTDA

        MARIA GARCIA ARGUELLO COSBY,                              CASE NO.: 19-CA 150
                                                                  FLA BAR NO.: 0739685
                Plaintiff,

        v

        MHM HEALTH PROF',ESSIONALS, LLC.
        d/b/a CENTURION OF FLORIDA'

                Defendant.
                                                        /

                                 NOTICE OF'READ              SS   T'OR.IURY TRIAL

        TO      Richard C. McCrea, Jr.
                GREENBERG TRAURIG, P.A.
                101 E. Kennedy Boulevard, Suite 1900
                Tampa, Florida 33602

                Plaintiff, MARIA GARCIA ARGUELLO COSBY, pursuant to Rule 1.440, Florida

        Rules of Civil Procedure, gives notice that this cause is at issue and ready to be scheduled for jury

        trial. Plaintiff estimates that approximately three (3) days will be required for trial.

                                                        Respectfully submitted,

                                                         /s/ Marie Mattox
                                                        Marie Mattox (FBN: 739685)
                                                        MARIE A. MATTOX, P.A.
                                                        203 North Gadsden Street
                                                        Tallahassee, Florida 32301
                                                        Primary Email : marie@mattoxlaw.com
                                                        Secondary Email: marlene@mattoxlaw.com
                                                        (850) 383-4800 (telephone)
                                                        (850) 383-4801 (facsimile)

                                                        ATTORNEYS FOR PLAINTIFF
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 39 of 68




                                 CERTIF'ICATE OF SERVICE

        I HEREBY CERTIFY that atrue and correct copy of the foregoing Notice of Readiness
for Trial has been furnished to all counsel of record via the Florida E-Filing Portal this 7th day of
October,2019.


                                              /s/ Marie Mattox
                                               Marie Mattox




                                                  2
             Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 40 of 68
Filing # 97721556 E-Filed 1012312019 10:12:30 AM


                  IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL CIRCUIT
                           IN AND FOR WASHINGTON COUNTY, FLORIDA

        MARIA GARCIA ARGUELLO COSBY,

                Plaintiff,

        v.                                            CASE NO. 19-CA-150

        MHM HEALTH PROFESSIONALS, LLC
        d/b/a CENTURION OF FLORIDA,

                Defendant.


                                        NOTICE OF HEARING

                PLEASE TAKE NOTICE that a hearing has been scheduled on Plaintiff's Notice of

        Readiness for Jury Trial on January 6,2020 at 9:15 a.m. or as soon thereafter as they

        may be heard, before the Honorable Timothy Register, Washington County Courthouse,

         1293 Jackson Ave., Chipley, Florida 32428.

                TIME RESERVED: 15 Minutes

                PLEASE GOVERN YOURSELF ACCORDINGLY.


                                                      Respectfu ly su bm itted,
                                                                 I




                                                      /s/Catherine H. Mollov
                                                      Richard C. McCrea, Jr.
                                                      Florida Bar No. 351539
                                                      Email: mccrear@gtlaw.com
                                                      Catherine H. Molloy
                                                      Florida Bar No. 3500
                                                      Email : molloyk@gtlaw. com
                                                      Cayla M. Page
                                                      Florida Bar No. 1003487
                                                      Email: pagec@gtlaw. com




        ACTIVE 46730717v1
  Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 41 of 68




                                                 GREENBERG TRAURIG, P.A.
                                                 101 E. Kennedy Boulevard, Suite 1900
                                                 Tampa, FL 33602
                                                 (813) 318-5700 - Telephone
                                                 (813) 318-5900 - Facsimile
                                                 Attorneys for Defendant MHM Health
                                                 Professionals, LLC



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been
furnished by electronic mail this 23rd day of October, 2019 to:

                                     Marie A. Mattox
                                MARIE A. MATTOX, P.A.
                                203 North Gadsden Street
                                 Tallahassee, FL 32303
                                 Marie@mattoxlaw.com
                                m arlene@mattoxlaw. com
                                m ichel le@mattoxlaw. com



                                                 /s/Catherine H. Mollov
                                                              Attorney




                                             2
ACTIVE 46730717v1
            Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 42 of 68
Filing # 97829227 E-Filed 10/2412019 02:58:08 PM


                                                               IN THE CIRCUIT COURT OF THE
                                                               FOURTEENTH JUDICIAL CIRCUIT,
                                                               IN AND FOR WASHINGTON
                                                               couNTY, FLORIDA

        MARIA GARCIA ARGUELLO COSBY,

                Plaintiff,

        v                                                      CASE NO.: 19-CA 150

        MHM HEALTH PROFESSIONALS, LLC.
        d/b/a CENTURION OF FLORIDA,

                 Defendant.
                                                        /

                                   MOTION TO ATTEND HEARING BY TELEPHONE

                 Plaintiff, Maria Garcia Argeuello Cosby, by and through her undersigned attorney, and
        pursuant to Fla. R. Jud. Admin. 2.530(c), hereby request that Marie           A. Mattox, counsel for
         Plaintiff, be allowed to affend the hearing scheduled for Monday, January 6, 2020 at 9:15 a.m.
         CT/I0:15 a.m. ET, before the Honorable Timothy Register, by telephone and in support therefore
         states as   follows:
                 l.    Marie A. Mattox, requests she be allowed to appear at the hearing by telephone due to
                       travel time and costs.


                 WHEREFORE, Plaintifls undersigned counsel hereby requests that she be permitted to
         appear via telephone for    the January 6,2020 hearing in said matter.

                                                               Respectfully submitted,

                                                               /s/ Marie A.       affor
                                                               Marie A. Mattox [FBN 0739685]
                                                               MARrE A. MATTOX' P.A.
                                                               203 North Gadsden St
                                                               Tallahassee, Florida 32301
                                                               Primary Email: marie@mattoxlaw.com
                                                               Secondary Email : michelle(Em      .com
                                                               (850) 383-4800 (telephone)
                                                               (850) 383-4801 (facsimile)
                                                               ATTORNEYS FOR P LAINTIFF
  Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 43 of 68




                                              2
                               CERTIF'ICATE OF' SERVICE

        I HEREBY CERTIFY that atrue and correct copy of the foregoing has been furnished to
all counsel of record by Florida Courts E-filing Portal this24th day of Octobe\2019.

                                                  /s/   MarieA. Mallox
                                                  Marie A. Maffox


      Patty Kelly, Judicial Assistant
       (via email: kelleyp@judl4.flcourts.ore )
              Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 44 of 68
Filing # 97933609 E-Filed 1012812019 09.,22:29 ANI
                    IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL CIRCUIT
                             IN AND FOR WASHINGTON COUNTY, FLORIDA

         MARIA GARCIA ARGUELLO COSBY,

                   Plaintiff,

         v                                                         CASE NO.: 19-CA 150

         MHM HEALTH PROFESSIONALS, LLC
         d/b/a CENTURION OF FLORIDA,

                    Defendant.


                       ORDER ON PLAINTIFF'S MOTION TO APPEAR BY TELEPHONE

                    This matter having come before the Court on Plaintifls Motion to Appear by Telephone
         for the hearing scheduled for January 6,2019 at9:75 a.m. CT, and this Court having reviewed
         the record and being otherwise fully advised in the premises it is
                        l.   ORDERED AND ADJUDGED that Plaintiffls Motion to Appear by Telephone is
                             Granted.
                        2.   Plaintiff has consulted with counsel for Defendant and there is no objection to this
                             request, Defendant also wishes to appear via-telephone.

                        3.   Plaintiff s counsel is permitted to appear by telephone but must first conference in
                             Defendant's counsel by contacting 850-547-1106 at least five (5) minutes prior to
                             the hearing time.
                    DONE AND ORDERED in Chambers, Washington County, Florida, this 28th day of
         October,2019.

                                                                             /L5
                                                                   Timothy Register, Circuit Judge

                                          CERTIF'ICATE OF SERVICE
                I HEREBY     CERTIFY      that a true and correct copy of the foregoing    has been provided by
         E-Service delivery on this 28th day of October, 2019,to the following:

             Marie A. Mattox, Esq.                              Catherine H. Molloy, Esq.
             Marie A. Mattox, PA                                Richard C. McCrea, Jr., Esq.
             203 North Gadsden St.                              GRI,ENBERG TRAURIG, P.A.
             Tallahassee,FL 32301                                101 E. Kennedy Boulevard, Suite 1900
             marie@mattoxlaw.com                                Tampa, FL33602
             michelle2 (d,m atto x aw. c o m
                                  I                             mccrear@gtlaw.com
             emerson@ mattoxlaw.com                             molloyk@etlaw.com
            Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 45 of 68
Filing # 99274843 E-Filed 1ll2ll20l9 03.40.,27 PM



                 IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL CIRCUIT
                          IN AND FOR WASHINGTON COUNTY, FLORIDA

        MARIA GARCIA ARGUELLO COSBY,

               Plaintiff,

        v                                                cAsE NO. 19-CA-150

        MHM HEALTH PROFESSIONALS, LLC
        dlbla CENTURION OF FLORIDA,

               Defendant.


                   NOTICE OF SERVICE OF DEFENDANT'S FIRST SET OF
             INTERROGATORIES TO PLATNTIFF MARIA GARCIA ARGUELLO GOSBY

               PLEASE TAKE NOTICE thatthe original of Defendant's First Set of lnterrogatories

        to Plaintiff Maria Garcia Arguello Cosby has been furnished by U.S. Mail and a copy by

        electronic mailthis          I (,1- 2019 to
                                           Marie A. Mattox
                                      MARIE A. MATTOX, P^A.
                                        203 N Gadsden Street
                                       Tallahassee, FL 32301
                                       marie@mattoxlaw.com
                                      michel le2@mattoxlaw. com
                                      m a rle ne@ m a-t.toxlaw. gp m.



                                                         Respectfully submitted,


                                                         Richard       cCrea,
                                                         Florida Bar No. 351539
                                                         Email : mccrear@gtlaw.com
                                                         Catherine H. Molloy
                                                         Florida Bar No. 3500
                                                         Email : molloyk@gtlaw. com
                                                         Cayla M. Page
                                                         Florida Bar No. 1003487
                                                         Email: pagec@gtlaw.com
                                                         GREENBERG TRAURIG, P.A.
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 46 of 68




                                     101 E. Kennedy Boulevard, Suite 1900
                                     Tampa, FL 33602
                                     (813) 318-5700 - Telephone
                                     (813) 318-5900 - Facsimile
                                     Attomeys for Defendant MHM Health
                                     Professionals, LLC




                                 2
            Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 47 of 68
Filing # 102447455 E-Filed 0112912020 04:27:08 PM


                                                        IN THE CIRCUIT COURT OF THE
                                                        FOURTEENTH JUDICIAL CIRCUIT
                                                        IN AND FOR WASHINGTON
                                                        couNTY, FLORTDA

        MARIA GARCIA
        ARGUELLO COSBY,                                 CASE NO.: 19-CA-150

               Plaintiff,

        v

        MHM HEALTH PROFESSIONALS, LLC
        d/b/a CENTURION OF FLORIDA,

               Defendant.




                    NOTICE OF SERVICE OF PLAINTIFF'S VERIF'IED ANSWERS
                      TO DEFENDANT'S FIRST SET OF INTERROGATORIES

               Notice is hereby given that Plaintiffs Verified Answers to Defendant's First Set of

        Interrogatories have been furnished by electronic mail to counsel for Defendant, CAYLA M.

        PAGE pagec@gtlaw.com on January 29,2020.




                                                        Respectfully submitted,


                                                        /s/ Marie A. Mattox
                                                        Marie A. Mattox [FBN 0739685]
                                                        MARIE A. MATTOX, P.A.
                                                        203 North Gadsden Street
                                                        Tallahassee,FL 32301
                                                        Telephone: (850) 383-4800
                                                        Facsimile: (850) 383-4801
                                                        marie@mattoxlaw.com
                                                        susan@mattoxlaw.com

                                                        ATTORNEYS FOR PLAINTIFF
            Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 48 of 68
Filing # 102447455 E-Filed 0112912020 04:27:08 PM


                                                              IN THE CIRCUIT COURT OF THE
                                                              F'OURTEENTH JUDICIAL CIRCUIT
                                                              IN AND FOR WASHINGTON
                                                               couNTY, FLORTDA

        MARIA GARCIA
        ARGUELLO COSBY,                                        CASE NO.: 19-CA-150

                Plaintiff,

        v

        MHM HEALTH PROFESSIONALS, LLC
        d/b/a CENTURION OF FLORIDA,

                Defendant.


                                     PLAINTIF'F'S RESPONSE TO
                             DEFENDANT'S FIRST REOUEST F'OR PRODUCTION

                Plaintifl MARIA GARCIA ARGUELLO COSBY, by and through her undersigned

         counsel, responds to Defendant's First Request for Production of Documents as follows

         1.     All documents which support, or which you believe tend to support, the allegations       of
         Paragraph No. 22 of the Complaint that Plaintiff received a "glowing performance evaluation."

         RESPONSE:
         Please see attached

         2.      All documents which support, or which you believe tend to support, the allegation that
         Plaintiff was "subjected to a hostile work environment, disparate treatment, different terms and
         conditions of employment, and was held to a different standard because of Plaintiffs national
         origin, and because Plaintiff reported Defendant's unlawful employment activities and was
         subject to retaliation thereafter" as alleged in Paragraph No. 7 of the Complaint.

         RESPONSE:
         Please see affached

         3. All documents which support, or which you believe tend to support, Plaintiffs complaint
         to Human Resources Director Ms. Sarah Brus and Regional Director Ms. Kathleen Douin
         referenced in Paragraph No. 34-35 of the Complaint alleging "retaliation, discrimination, hostile
         work environment, use of contrived racial slurs and potential manipulation of personal time card
         and or PDQ."
     Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 49 of 68




RESPONSE:
Please see attached.

4.      All                                                to support, the allegations of
              documents which support, or which you believe tend
Paragraph No. 26 of the Complaint that "Ms. Johnson specifically has a history of using
contrived charges, unequal application of rules/procedureso and open hostility to drive employees
away from the company as evidenced by the various accounts numerous prior employees
provided by former administrative assistant Ms. Angie Bush in her letter of resignation dated
March 15,2018 ."

RESPONSE:
Please see attached.

5.      Alldocuments which support, or which you believe tend to support, Plaintiffs allegations
contained in Paragraph No. l0 of the Complaint of "targeted and continuous contrived dress code
charges by Tara Johnson occurring on 12/8119, 12112116,3130117,415/17,417117,5117118 and
continuing until Plaintiff s forced termination."

RESPONSE:
Please see attached. Also note: Dress code incident request       for   12/8/19 is not possible as
Plaintiffwas terminated in 2018.

6.      All  documents which support, or which you believe tend to support, Plaintiffs allegations
contained in Paragraph No. 1l of the Complaint that "[o]n April 6, 2017 Mrs. Johnson also gave
Plaintiff a contrived warning for using profanity in the workplace."

RESPONSE:
Please see attached

7.      All documents which support, or which you believe tend to support, Plaintiffs claim
referenced in Paragraph No. 31 of the Complaint that "[Ms. Johnson's] contrived charges of late
arrival time and unplanned paid days off (PDQ) ... were inaccurately reported to Human
Resources."

RESPONSE:
Please see attached.

8.      All documents which support, or which you believe tend to support, Plaintiffs report
"that Johnson was selling diet pills to employees at work and solicited Plaintiff to assist in this
behavior against company policy, DOC policy, and various laws" contained in Paragraph No. 15
of the Complaint.

RESPONSE:
Please see attached.




                                                 2
     Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 50 of 68




9.          All
            documents which support, or which you believe tend to support, Plaintiffs assertion
in Paragraph No. 18 of the Complaint that "[m]ultiple investigations have occurred as a result of
these types of contrived allegations and Defendant is in possession of several witness statements
and photographs of the clothing which allegedly violated these policies."

RESPONSE:
Other than what has been previously produced in Response Number 2, there are no documents
responsive to this request in PlaintifPs possession, custody, or control.

10.         All
            documents which support, or which you believe tend to support, Plaintiffs assertion
that "senior psychologist Dr. Mason attest[ed] in writing on May 4,2018 (substantiated by two
witnesses from security) that there were no issues with Plaintiffs outfit" as alleged in Paragraph
No.2l.

RBSPONSE:
Please see attached. *Complaint date is May 4,2018. Actual date is May 14, 2018.

11.    All documents which support, or which you believe tend to support, the allegations of
Paragraph No. 27 of the Complaint that "Ms. Johnson also specifically requested Ms. Francis
Buss and Ms. (flnlu) Stalnaker to falsify, embellish, or rewrite statements against Plaintiff and
others.t'

RESPONSE:
Please see attached

12.      The complete email chain as referenced in Paragraph No. 37 of the Complaint, and any
drafts, forwards or replies to the same.

RESPONSE:
Please see attached

13.     All documents which support, or which you believe tend to support, the allegations of
Paragraph No. 28 of the Complaint that "Ms. Johnson enlisted her assistant Brandy Blocker to
press employees for 'better' written statements, one of which Ms. Blocker requested from Mr.
Francis Buss regarding Plaintiff. Ms. Blocker threatened to report Mr. Buss with the DOC major
if she would not write an incident report against plaintiff."

RESPONSE:
There are no documents responsive to this request in Plaintifls possessiono custody, or control

14. All documents   which support, or which you believe tend to support, the allegations of
ParagraphNo. 29 of the Complaint that "Defendant also targeted Hispanic employees Dr.
Roman, Dr. Bayolo, and Dr. Cordero and subjected them to similar disparate treatment in the
form of contrived allegations prompting them to resign, be terminated, or be relocated."




                                                J
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 51 of 68




RESPONSE:
Please see attached.

15.     All documents which support, or which you believe tend to support, Plaintiffs report
referenced in Paragraph No. 14 of the Complaint alleging "disparate treatment including due to
her'ethnicity, cultural values ....' in the form of being singled for contrived warnings."

RESPONSE:
Please see attached

16. All correspondence with Human Resources, particularly Ms. Sarah Brus, Ms. Kathleen
Douin, and Mr. Jessie Shipley, as referenced in Paragraph No. 34 and 35 of the Complaint.

RESPONSE:
Please see attached.

17.     All documents which support, or which you believe tend to support, the allegations of
Paragraph No. 65 of the Complaint that "Plaintiff objected to, or refused to participate in, any
activity, policy, or practice of the Defendant which is in violation of a law, rule, or regulation
andlor reported the violation and gave the Defendant an opportunity to correct the problem.
Instead of correcting the problem, it got worse and Plaintiff was fired for said reporting."

RESPONSE:
Other than what has been previously produced in Response Number 2, there are no documents
responsive to this request in Plaintiffls possession, custody, or control.

18.     All documents which support, or which you believe tend to support, the allegations of
Paragraph Nos. 53, 60, and 67 that Plaintiff has suffered emotional distress, mental pain and
suffering, expense, embarrassment , humiliation, damages to reputation, illness, and loss of
capacity for the enjoyment of life.

RESPONSE:
Please see affached

19.    Alldocuments provided to the Equal Employment Opportunity Commission and/or the
Florida Commission on Human Relations with regard to the allegations contained in the
Complaint.

RESPONSE:
Please see affached

20. All diaries, calendars,       personal notebooks, notes, journals, photographs or other such
documents kept or maintained by you from January l, 2076 to the date of your response hereto,
including but not limited to documents which may be used by you to recall any events relating to
the allegations set forth in the Complaint.




                                                4
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 52 of 68




RESPONSE:
None, other than the documents produced responsive to other requests herein, have            been
identified at this time.

21. To the extent not otherwise produced, all documents relating to your employment with
Defendant, including any documentation that you removed from Defendant during your
employment.

RESPONSE:
None, other than the documents produced responsive            to other requests herein, have been
identified at this time.

22.    To the extent not otherwise produced, all documents which may be used by you to recall
any events relating to any of the allegations in the Complaint.

RESPONSE:
None, other than the documents produced responsive            to other requests herein, have been
identified at this time.

23.     All   documents that support the claims for damages sought in the Complaint.

RESPONSE:
See response    to 2 above. In additiono and without limitation: please see attached

24. All documents          related to your efforts to mitigate the damages that you have allegedly
suffered.

RESPONSE:
Please see attached.

25. All applications        for employment that you've submiffed since your employment with
Defendant terminated.

RESPONSE:
Other than what has been previously produced in Response Number 24, there are no documents
responsive to this request in Plaintiff s possession, custody, or control.

26. All written, recorded or transcribed statements or affidavits from any witnesses who
claim to have knowledge of any of the allegations in the Complaint.

RESPONSE:
Please see attached.

27. All documents reflecting any communications or correspondence between you and any
present or former employee or agent of Defendant on or after August 31,2017 through the date
of your response hereto.



                                                   5
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 53 of 68




RESPONSE:
Please see attached.

28. All text messages, emails, phone logs between you and any current or former employee
of Defendant that relate to your employment with Defendant.

RESPONSE:
In addition to what has been previously produced in Response Numbers 27, please see attached.

29.     All text messages, emails, phone logs between you and any current or former employee
of the Florida Department of Corrections that relate to your employment with Defendant.

RESPONSE:
Other than what has been previously produced in Response Numbers 27 and 28, there are no
documents responsive to this request in Plaintiff s possession, custody, or control.

30.   All documents identified, described, listed, referred to, consulted or used to respond to
Defendant's First Set of Interrogatories to Plaintiff.

RESPONSE:
Please see attached.

31.    Your complete federal income tax returns, including W-2 and 1099 forms and any other
schedules and attachmentso for calendar years2017 and 2018.

RESPONSE:
Please see attached.

32.    Produce a fully executed unemployment compensation records release form, which is
attached hereto for your signature. Complete and attach the form to your response.

RESPONSE:
Please see attached.

33.     Produce a fully executed medical release form, which        is   attached hereto   for your
signature. Complete and attach the form to your response.

RESPONSE:
Plaintiff objects to each request to the extent that it seeks information that is confidential or
which is not relevant to the subject matter involved in the pending action and is not reasonably
calculated to lead to the discovery of admissible evidence.

34.     Any documents not requested in the foregoing paragraphs, which support, or which you
believe tend to support, any of the allegations contained in the Complaint.




                                                6
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 54 of 68




RESPONSE:
None, other than the documents produced responsive to other requests herein, have been
identified at this time.

                                                   Respectfully submitted,


                                                   /s/ Marie A. Mattox
                                                   Marie A. Mattox [FBN 0739685]
                                                   MARIE A. MATTOX, P.A.
                                                   203 North Gadsden Street
                                                   Tallahassee,FL 32301
                                                   Telephone: (850) 383-4800
                                                   Facsimile: (850) 383-4801
                                                   marie@mattoxlaw.com
                                                   susan@mattoxlaw.com

                                                   ATTORNEYS FOR PLAINTIFF



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that atrue and correct copy of the foregoing has been served upon
all counsel of record through the e-portal and electronic communication this 29th day of January
2020 to the attorneys listed below:

GREENBERG TRAURIG, P.A.
Cayla M. Page
Richard C. McCrea, Jr.
Catherine H. Molloy
paeec@gtlaw.com
mccrear@gtlaw.com
mollovk@gtlaw.com
101 E. Kennedy Blvd.
Suite 1900
Tampa, FL 33602


                                                             /s/ Marie A. Mattox
                                                              Marie A. Mattox




                                               7
         Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 55 of 68

Filing # 103176791E-Filed 0211212020 10:56:16 AM



                      IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL CIRCUIT
                               IN AND FOR WASHINGTON COUNTY, FLORIDA


        MARIA GARCIA ARGUELLO COSBY,

                  Plaintiff,

        V.                                                       CASE NO. 19-CA-150

        MHM HEALTH PROFESSIONALS, LLC
        d/b/a CENTURION OF FLORIDA,

                 Defendant.


                 NOTICE OF SERVICE OF DEFENDANT'S REQUEST FOR ADMISSIONS
                         TO PLAINTIFF MARIA GARCIA ARGUELLO COSBY

                 PLEASE TAKE NOTICE that the original                       of   Defendant's First Request for

        Admissions to Plaintiff Maria Garcia Arguello Cosby has been furnished by electronic mail

        this   12th   day of February, 2020 to:

                                                 Marie A. Mattox
                                            MARIE A. MATTOX, P.A.
                                             203 N Gadsden Street
                                             Tallahassee, FL 32301
                                             tlt Rri.P@ m q.l!oxl g*t. co   n
                                           m i e h e.ll.e?@,fn att"oxl aw..co m
                                            q q.rlB.ne (Q m ptlp,xl"aw. qBm.


                                                                 Respectfully submitted,
                                                                 /s/ Catherine H. Mollov
                                                                 Richard C. McCrea, Jr.
                                                                 Florida Bar No. 351539
                                                                 Email: mccrear@gtlaw. com
                                                                 Catherine H. Molloy
                                                                 Florida Bar No. 33500
                                                                 Email: molloyk@gtlaw. com
                                                                 Cayla M. Page
                                                                 Florida Bar No. 1003487
                                                                 Email: pagec@gtlaw.com
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 56 of 68




                                      GREENBERG TRAURIG, P.A.
                                      101 E. Kennedy Boulevard, Suite 1900
                                      Tampa, Florida 33602
                                      (813) 318-5700 - Telephone
                                      (813) 318-5900 - Facsimile
                                      Attorneys for Defendant




                                  2
            Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 57 of 68
Filing # 103255596 E-Filed 0211312020 Il:36:22 AM


                   IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL CIRCUIT,
                            IN AND FOR WASHINGTON COLTNTY, FLORIDA

        MARIA GARCIA ARGUELLO COSBY,

               Plaintiff,

        v                                                       CASE NO.: 20 I 9-CA-000150

        MHM HEALTH PROFESSIONALS, LLC
        d/b/a CENTURION OF FLORIDA,

               Defendant.
                                                        I

                               NOTICE OF APPEARANCE AND DESIGNATION
                            OF PRIMARY AND SECONDARY E-MAIL ADDRESSES

               The undersigned, Adam Ellis, now appears as additional counsel of record for Plaintiff.

        Pursuant   to Florida Rule of Judicial Administration 2.516(bXlXA), hereby           designates his

        primary and secondary e-mail addresses and requests that order, process, pleadings, and other

        documents filed and served in this matter be served on him at the following addresses listed

        below. Where service of hard copies is to be made in addition to the e-mail serviceo counsel

        requests that the copies be served on him at the physical address listed below.

               PrimaryE-MailAddress:          adam@mattoxlaw.com

               Secondary E-Mail   Address: fnichelle2(Emattoxlaw.com (for scheduling matters)
                                              j   ervon ie@mattoxlaw.com



                                                        Respectfully submitted,

                                                        /s/ Adam Ellis
                                                        W
                                                        MARIE A. MATTOX, P.A.
                                                        203 N Gadsden Street
                                                        Tallahassee, Florida 32301
                                                        Telephone: (850) 383-4800
                                                        Attorney for Plaintiff


                                                            a
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 58 of 68




                                CERTIFICATE OF SERVICE

       I FffiREBY CERTIFY thata true copy of the foregoing             has been served via electronic

filing through the Florida Courts E-Filing Portal on this   13th day   of February 2020 to all counsel

on record.




                                              isl Adam Ellis
                                              Adam Ellis




                                                2
          Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 59 of 68
Filing # 103259811 E-Filed 0211312020 12:12:36PM


                 IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL CIRCUIT,
                          rN AND FOR WASHINGTON COUNTY, FLORTDA

            MARrA COSBY,

                    Plaintifl

            V                                                             CASE NO.: 2019-CA-150

            MHM HEALTH PROFESSTONALS,
            LLC dlbla CENTURION OF
            FLORIDA,

                    Defendants.
                                                       /

                                    PLAINTIF'F'S FIRST REOUEST
                           FOR PRODUCTION OF DOCUMENTS TO DEF'ENDANT

                    Plaintifl through the undersigned counsel, hereby requests that Defendants produce
             for inspection and copying all documents herein that are in their possession, custody, or
             control, or otherwise available. This document production shall take place at the offices of
             Marie A. Mattoxo P.A., 203 North Gadsden Street, Tallahasseeo X'lorida 32301, or            at

             such other place and time as may be mutually agreed upon by counsel for Plaintiff and
             Defendants within thirty days from service of this request or such earlier date as the parties
             may agree.
                                      DEFINITIONS AND INSTRUCTIONS

                     1.     The term "you" and "your" means the party or parties to whom this request
             is addressed, including its divisions, departmentso subsidiaries, affiliates, predecessors,
             present or former officers, directors, owners, agents, attorneys, and all other persons acting
             or purporting to act on its behalf, as well as each partnership in which it is a partner.

                     2. The term "person" means any natural person, individual, proprietorship,
             partnership, corporation, association, organization, joint venture, firm, other business
             enterprise, governmental body, group of natural persons or other business enterprise,
             governmental body, group of natural persons or the entity.

                    3.      The term "document" means any written or graphic matter or other means       of
             preserving thought or expression and all tangible things from which information can be
             processed or transcribed, including the originals and all non-identical copies, whether
             different from the original by reason of any notation made on such copy or otherwise,
             including, but not limited to, correspondence, memoranda, notes, messages, letters,
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 60 of 68




 telegrams, teletype, telefax, bulletins, meetings or other communications, interoffice and
 intraoffice telephone calls, diaries, chronological data, minutes, books, reports, studies,
 summaries, pamphlets, printed matter, charts, ledgers, invoices, worksheets, receipts,
 returns, computer printouts, prospectuses, financial statements, schedules, affidavits,
 contracts, cancelled checks, statements transcripts, statistics, surveys, magazine or
 newspaper articles, releases (and any and all drafts, alterations and modifications, changes
 and amendments of any of the foregoing,), graphic or aural records or representations of
 any kind (including, without limitation, photographics, microfiche, videotape, records and
 motion pictures) and electronic, mechanical or electrical records or representations of any
 kind (including, without limitation, tapes, cassettes, discs and records).

        4.        The term "all documents" means every document or group of documents as
 above defined that are known to you or that can be located or discovered by reasonably
 diligent efforts. All documents available in electronic format should be produced
 electronically, in their native format, with all metadata and headers intact.

        5.      All  requests herein seek the production        of documents in the possession
  andlor control of Defendant.

        6.      The time period covered by this request is May 29, 2016 to present day
 unless otherwise stated in any individual request below.

                                         DOCUMENTS

 l.     The entire personnel, tenure, promotion, disciplinary, attendance and leave, time,
 time cards, investigative, grievance and payroll files pertaining to Plaintiff; Tara Johnson,
 and Mental Health Professionals Mr. Jones, Mr. Alderman, Ms. Stalnaker, and Ms.
 Thompkins.

 2.     All of Plaintiff s time   and attendance records for   Plaintiff s entire employment with
 Defendant.

 3.     All schedules that show the daily and weekly hours that Plaintiff worked for
 Defendant during Plaintiff s employment with Defendant.

 4.      Any and all documents pertaining to any reference provided by Defendant to any
 third party about Plaintiff after Plaintiff s employment with Defendant ended.

  5.     Any and all documents pertaining to all investigations involving or initiated by any
 matter involving Plaintiff during the time period relevant to this action, including complete
 copies of all reports, with all attachments and relevant media files. This request includes
 any investigations conducted by Sarah Brus regarding Plaintiff, and an investigations
 involving Plaintifls attire, including photos thereof and witness statements.

 6.     Any and all documents showing any complaint against Plaintiff during the entire
 course of Plaintifls employment with Defendant. These documents should be produced in
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 61 of 68




  their original, unredacted form with sufficient information for Plaintiff to identifu the
  complainingparty.

  7.     All policies and procedures applicable to Plaintiff s employment with Defendant,
  whether Plaintiff was provided with a copy of those procedures or not.

  8.      All position descriptions for all positions held by Plaintiff during the entire course
  of Plaintiff   s employment   with Defendant.

  9.      Each and every document describing disciplinary actions taken by Defendant
  against Plaintiff during the entire course of Plaintiff s employment with Defendant.

  10.    The personnel and disciplinary files for all persons currently employed in Plaintiff     s
  former position within Defendant.

  11.    Any and all non-privileged documents showing disciplinary actions taken against
  current or former employees of Defendant other than Plaintiff during the time period
  applicable to this request under the same supervisor(s) as Plaintiff.

  12.    Any and all email within Defendant's possession or control wherein Plaintiffls
  name is specifically referenced in the subject or body. This request is not seeking any and
  all email which was merely sent from or received by Plaintiff s former email account. This
  request is limited in time from April 1,2017 to June 1,2018.

  13.     Any and all documents Defendant received through a public records             request,
  Freedom of Information Act request, or other request to any third party related to Plaintiff.

  14. Any and all documents Defendant has provided to or received from the Florida
  Commission on Human Relations or EEOC pertaining to Plaintiff.

  15.     Any and all documents Defendant has received through any third-party subpoena
  issued in this case.

  16.    Any and all non-privileged documents Defendant has identified as pertaining to the
  claims by Plaintiff in this case, including documents Defendant has identified as supporting
  any defense to said claims.

  17. Any and all reports, correspondence, and other documents addressed to or received
  from the Florida Depaftment of Labor, the Florida Commission of Human Relations, or any
  other federal, stateo or local agency relating to Defendant's employment of Plaintiff, or to
  any claims made by Plaintiff against Defendant.

  18. Any and all documents referring or relating to the subject matter of this action
  which have been furnished to or received by Defendant's attorneys in connection with their
  defense of this action, except documents protected by a recognized privilege of non-
  production.
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 62 of 68




  19. Any and all transcripts, audio tapes, and video tapes (including depositions)
  obtained by Defendant involving Plaintiff including, but not limited to, workers'
  compensation hearings, unemployment compensation hearings, conferenceso grievance
  hearings, and union grievances.

  20.     Any and all documents supporting any disciplinary action against Plaintiff during
  the entire course of Plaintiff s employment with Defendant.

  21.     Any and all documents showing the basis or reason for any disciplinary         action
  against Plaintiff during the entire course of Plaintiff s employment with Defendant.

  22.     Any and all non-privileged documents which Defendant has identified as pertaining
  to the claims by Plaintiff in this proceeding, including documents Defendant has identified
  as supporting any defense to said claims not otherwise referred to in the foregoing requests.

  23.     Any and all documents which Defendant has identified to be used at trial other than
  as disclosed in Defendant's response to any foregoing requests.

  24.    Any and all non-privileged statements obtained by you or your attorneys, either
  recorded or written, at the time of or subsequent to the incidents alleged in the complaint
  filed herein.

  25.    Any and all documents showing any deficiency in Plaintiffs performance during
 the entire course of Plaintiff s employment with Defendant.

  26.     Any and all documents showing any notice to Plaintiff of any deficiencies in
  Plaintiff s performance during Plaintiff s employment with Defendant.

  27.    Any and all documents supporting or pertaining to any criticism any supervisor of
 Plaintiff has had about Plaintiff, or Plaintiff s work perfoffnance, during the entire course
 of Plaintiff s employment with Defendant.

  28. Any and all documents upon which Defendant relies to support any finding or
  conclusion that Plaintiff was not properly performing Plaintiffls job duties with Defendant
  at any time during Plaintiff s employment with Defendant.

  29.     The current resume or list of qualifications    of any expert witness, advisor     or
  consultant who has been retained by Defendant in the instant case.

  30.    All reports, studies, or commentaries, formal or informal, of any expert witness,
  consultant or advisor who has been retained by Defendant in the instant case.

  31.  Any and all non-privileged documents which support or substantiate any or all        of
 Defendant' s affi rmative defenses.
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 63 of 68




  32.   Any and all policies and procedures which Defendant claims Plaintiff violated at
                                   Plaintiff s employment with Defendant.
 any time during the entire course of

 33. Any and all procedures, rules, or guidelines pertaining to Defendant's Equal
 Employment Opportunity policy or procedure applicable to Plaintiffs employment with
 Defendant.

  34. All non-privileged documents in any file kept or maintained by Defendant which
  specifically mention Plaintiff s name.

 35. All documents Defendant        relied upon or reviewed in making any decision to
 discipline Plaintiff at any time during the entire course of Plaintifls employment with
 Defendant.

 36. A list of all documents which are being withheld from production by virtue of any
 privilege of non-production or for any other reason (this list should identifu each document
 by its name, date, author and recipient and specifr the reason for withholding it from
 production). If there are documents responsive to any of the foregoing requests which you
 refuse to produce, please define or designate the documents in your response with
 sufficient particularity to allow Plaintiff to make a motion for a court order to require
 production of these documents.

         PLEASE TAKE NOTICE that Plaintiff will object to the introduction attrial of any
 document which is not produced in response to the foregoing requests and to any evidence
 about any requested document which has not been revealed by an appropriate response to
 this Request for Production of Documents.
Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 64 of 68




                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing request for production has been
  furnished to all counsel of record via the e-filing portal this l3th day of February,2020.

                                                     Respectfully submitted,




                                                     Adam Ellis; FBN 35628
                                                     MARIE A. MATTOX, P. A.
                                                     203 North Gadsden Street
                                                     Tallahassee, FL 32301
                                                     Telephone: (850)383-4800
                                                     Facsimile: (850) 383-4801
                                                     adam@mattoxlaw.com
                                                     ATTORNEYS FOR PLAINTIFF
            Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 65 of 68
Filing # 103259811 E-Filed 02113/2020 12:12:36PM


               IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL CIRCUIT,
                        IN AND FOR WASHINGTON COUNTY, FLORTDA

        MARrA COSBY,

               Plaintiff,

        V                                                            CASE NO.: 2019-CA-150

        MHM HEALTH PROFESSIONALS, LLC
        d/b/a CENTURION OF FLORIDA,

               Defendants.
                                             I

                      PLAINTIF'F'S FIRST INTERROGATORIES TO DEFENDANT

               Plaintiff demands that Defendant respond to the interrogatories appended hereto   as


        Attachment "A" on or before March 13.2020.




                                                 Page 1   of4
     Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 66 of 68




                                      ATTACHMENT "A"
                           Plaintiff s First Interrogatories to Defendant


               MARIA COSBY v. MHM HEALTH PROFESSIONALS, LLC
                        d/b/a CENTURION OF FLORIDA

                                          2019-cA-150


        Who provided the information and answers to these questions? (If more than one person
        provided information and answers, specifu by question number who provided the
        information for that question. Do not limit the response to the person signing these
        interrogatories if that person is reporting information provided by others. Clearly specifr
        the person(s) who provided the information set forth in each response.)

2       State the  full name, race, gender, date of birth, last-known job title and last-known work
        telephone number of every person who can testifu with reasonable specificity about
        Plaintiffs' claims in this lawsuit as alleged in the Complaint, and a summary of each
        person's knowledge. Plaintiff is not asking Defendant to admit any of these statements;
        Plaintiff is asking Defendant to tell Plaintiff who can address, respond to, confirm or
        rebut them.

-t      State whether Plaintiff is eligible for reemployment with Defendant and whether
        Defendant would oppose a request by Plaintiff to be reinstated as an employee of
        Defendant, as an alternative to an award of front pay and, if Plaintiff is not, state fully
        each and every reason why.

4       As to any affirmative defense that is not a purely legal defense, state the full name and
        last known contact information of each person who can testiff with reasonable specificity
        about each such defense, and be sure to list which defenses each such person can attest to.

5       State each position or title Plaintiff held while employed with Defendant, the position
        number for each position, the dates Plaintiff held each position or title, and the reasons
        for any changes of Plaintiff s position or title.

6       State the full name, race, gender, date of birth, last-known job title and last-known work
        telephone number of every person who was responsible, in whole or part, for absorbing
        PlaintifPs job duties, or replacing Plaintiff, after Plaintiff s separation from Defendant.

7       State each and every complaint Plaintiff made while employed by Defendant, the date of
        each complaint, the subject matter of each complaint, who each complaint was made to,
        and any corrective action taken by Defendant in response to each complaint.




                                            Page 2 of 4
  Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 67 of 68




STATE OF FLORIDA,
COLINTY OF WASHINGTON

The foregoing was acknowledged before me by                                  whois[]
personally known to me [ ] produced as identification, this   _   day   of
2020.


                             Notary Public, State of Florida
                             Printed Name:
                             Commission Expiration Date :_




                                         Page 3   of4
   Case 5:20-cv-00069-TKW-MJF Document 1-2 Filed 02/27/20 Page 68 of 68




                                CERTIFICATE OF' SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing        has been served to all counsel   of
record via the e-filing portal this l3th day of February,2020.


                                                     Respectfully submitted,




                                                     Adam Ellis; FBN 35628
                                                     MARIE A. MATTOX, P. A.
                                                     203 North Gadsden Street
                                                     Tallahassee, FL 32301
                                                     Telephone: (850) 383-4800
                                                     Facsimile: (850) 383-4801
                                                     adam@mattoxlaw.com
                                                     ATTORNEYS FOR PLAINTIFF




                                           Page 4   of4
